Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147936 & (11)(12)(13)(14)(15)                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 147936
                                                                   COA: 314940
                                                                   Saginaw CC: 08-030280-FC
  DEONTAE TRAVOHN DAVIS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions for immediate consideration, to add issue, and
  to exceed page limit are GRANTED. The application for leave to appeal the September
  6, 2013 order of the Court of Appeals is considered, and it is DENIED, because the
  defendant has failed to meet the burden of establishing entitlement to relief under MCR
  6.508(D). The motions to remand are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2013
         s1216
                                                                              Clerk